HALE, Justice.
The controlling question presented on this appeal is whether the legal effect of Art. 1970-326 of Vernon’s Tex.Civ.Stats., Acts 1941, 47th Leg., p. 553, ch. 350, was to vest original jurisdiction in matters of eminent domain in the District Court of Navarro County and the presiding judge thereof. If so, the judgment appealed from should be affirmed; otherwise, it should be reversed.
In their brief appellants say they “realize that their contention in this appeal is in direct conflict with Brazos River Transmission Electric Cooperative, Inc., v. Trip-lett, County Judge, Tex.Civ.App., 225 S. W.2d 422, decided by this Court December 1, 1949.” By referring to the Triplett case it will be noted that we there relied in part upon our prior holding in the case of Rogers v. Graves, Tex.Civ.App., 221 S.W. 2d 399 (er. ref.) which involved the validity of the statute upon which the present appeal is based. We know of no reason why we should now change the holding previously made in either of these cases. For the reasons therein set forth we are of the opinion that the legal effect of Art. 1970-326 of Vernon’s Tex.Civ.Stats. was to divest the County Court of Navarro County of jurisdiction over matters of eminent domain and to vest such jurisdiction in the District Court of that county.
Therefore, the judgment appealed from is affirmed.